DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 5-9, 13, 15-24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheon US 2014/0341660 in view of Smilovichi et al. US 7,232,279 (hereafter--Smilovichi--).
In regards to claim 1, Cheon discloses (as on Figures 6-15) a reversible cutting insert (1), comprising: opposing top and bottom end surfaces (12, 14) interconnected by a continuous peripheral surface (16), with a median plane (M) located between the top and bottom end surfaces (12, 14) and intersecting the peripheral surface (16) to form an insert boundary line (M), and an insert axis (NA) perpendicular to the median plane (M) about which the cutting insert (1) is indexable (see Figures 6-8), the peripheral surface (16) including four side surfaces (16) circumferentially alternating with four corner surfaces (21), the side and corner surfaces (16, 21) intersecting the top end surface (12) at top side and top corner edges (at corner 21), respectively, with each top side edge (22 and 24) having a top major cutting edge (22), and each top corner edge (21) having a top corner cutting edge (24), and each side surface (16) including a median surface (18 and 20), and a top major relief surface (disposed directly adjacent to cutting edge 22 and disposed on median sides surface 18) adjacent the respective top major cutting edge (22), wherein: in a cross-sectional view taken along one of the top major cutting edges (as seen in Figure 10), the respective top major relief surface forms an internal top major relief angle (as presented by Applicant) with the median plane (M), and the median plane (M) intersects the four median surfaces (18 and 20) to define an imaginary median square having an imaginary inscribed median circle with a median diameter and a center coincident with the insert axis (NA), and wherein, in a top end view of the cutting insert (as seen from Figure 7): the four top major cutting edges (22) define an imaginary top major square having an imaginary inscribed top major circle with a top major diameter and a center coincident with the insert axis, and the imaginary top major square is rotationally offset (by an angle θ, as disclosed on paragraph [0032] from the imaginary median square about the insert axis (in the same way as presented by Applicant, note that square on which the major cutting edges 22 are defined on is rotationally offset or tilted by an angle θ from the square on which the four median surfaces are defined on, this is explained on paragraph [0032], more specifically lines 1-5, and Figure 9).
However, Cheon fails to disclose that the angle of the internal top major relief is acute.
Nevertheless, Smilovichi teaches that it is well known in the art of cutting inserts, to have, at least one top major cutting edge 46, with a major relief surface formed on a side surface 34.  In a cross-sectional view taken along one top major cutting edge, as seen in Figures 6 or 7, a respective top major relief surface 62 forms an acute internal top major relief angle φ with a median plane M, J.  See column 5, lines 66-67 bridging into column 6, lines 1-34.  
A person having ordinary skill in the art, would recognize that the internal top major relief angle values will depend on the type of material being machined and to increase cutting edge strength (e.g. harder material require an internal relief angle to be acute while softer materials can have an obtuse internal relief angle).
Accordingly, it would have been obvious to a person having ordinary skill in the art, at the time the Applicant’s invention was filed, to modify Cheon’s angle of the internal top major relief to be acute as taught by Cheon, depending on the type of material being machined and to increase cutting edge strength)
In regards to claim 2, Cheon as modified discloses the cutting insert (1) according to claim 1, Cheon as modified also discloses the top major relief angle (φ of Smilovichi) has a value.
Nevertheless, Cheon as modified fails to disclose that the value of the relief angle ranges from 75 degrees to 85 degrees.
Since modified Cheon does, however, disclose that the relief angle is acute (as taught by Smilovichi); the value of the relief angle constitutes a defined angle of the cutting insert. Therefore, the value of the relief angle is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the value of the relief angle will depend on the type of material being machined and to increase cutting edge strength (e.g. harder material requires an internal relief angle to be acute while softer materials can have an obtuse internal relief angle). Therefore, since the general conditions of the claim, i.e. that the cutting insert is made up of a defined acute relief angle, were disclosed in the prior art by Cheon as modified, it is not inventive to discover the optimum value or optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide modified Cheon’s relief angle to be of a value within a desired range such as from 75 degrees to 85 degrees.  In re Boesch, 205 USPQ 215/In re Aller, 105 USPQ 233.  
In regards to claim 5, Cheon as modified discloses the cutting insert (1) according to claim 1, Cheon as modified also discloses that each median surface (18 and 20 of Cheon) is perpendicular to the median plane (M of Cheon) (see Figure 10 of Cheon).
In regards to claim 6, Cheon as modified discloses the cutting insert (1) according to claim 1, Cheon as modified also discloses that the imaginary median square is divided into four identical quadrants (as in Figure 7 of Cheon, in the same way as presented by Applicant) is divided into four identical quadrants by mutually perpendicular first and second vertical planes (A2, A1 of Cheon) containing the insert axis (NA of Cheon) and intersecting the four side surfaces (see Figure 7 of Cheon), and each top major cutting edge (22 of Cheon) is located in two of the four quadrants (as in Figure 7 above of Cheon).
In regards to claim 7, Cheon as modified discloses the cutting insert (1) according to claim 1, Cheon as modified also discloses that in an end view (as seen from Figure 8 of Cheon) of the cutting insert (1 of Cheon), no portion of the cutting insert (1 of Cheon) extends outside the insert boundary line (M of Cheon).
In regards to claim 8, Cheon as modified discloses the cutting insert (1) according to claim 1, Cheon as modified also discloses the median diameter (the same way as presented by Applicant) is greater than the top major diameter (the same way as presented by Applicant).
In regards to claim 9, Cheon as modified discloses the cutting insert (1) according to claim 1, Cheon as modified also discloses that in a side view (as in Figure 8 of Cheon) of the cutting insert (1 of Cheon): the top major relief surface (on surface 18) has variable top major relief width (in the same way as presented by Applicant) parallel to the insert axis (NA of Cheon), and the top major relief width increases in a sideways direction (e.g. as going radially outward from axis NA on Figure 8 of Cheon) parallel to the median plane (M of Cheon).
In regards to claim 9, Cheon as modified discloses the cutting insert (1) according to claim 1, Cheon as modified also discloses that a third imaginary straight line (L3 as in annotated Figure 8 of Cheon below) extending perpendicular to the median plane (M of Cheon) and intersecting one of the top major cutting edges (22 of Cheon) at any point along its length, passes through the median plane (M of Cheon) inside the insert boundary line (M of Cheon).  Note that at point annotated in Figure 8 below, the major cutting edge 22 passes through the median plane inside boundary line M).

    PNG
    media_image1.png
    658
    826
    media_image1.png
    Greyscale

In regards to claim 15, Cheon as modified discloses the cutting insert (1) according to claim 1, Cheon as modified also discloses a cutting tool (Figures 11 and 14 of Cheon) rotatable about a tool axis in a direction of rotation, comprising: a tool body (2a or 2’a of Cheon) extending in a forward-to-rearward direction along the tool axis; and at least one reversible cutting insert (1 of Cheon) secured in an insert receiving pocket (see Figures 11-14 of Cheon) of the tool body (2a or 2’a of Cheon), wherein: one of the top corner cutting edges (24 of Cheon) of each cutting insert (1 of Cheon) is operative (34 of Cheon), and one of the top major cutting edges (22 of Cheon) of each cutting insert (1 of Cheon), adjacent the operative top corner cutting edge (24 of Cheon), is an operative top major cutting edge (32 of Cheon).
In regards to claim 16, Cheon as modified discloses the cutting insert (1) according to claim 15, Cheon as modified, also discloses that that the operative top major cutting edge (32 of Cheon) of each cutting insert (1 of Cheon) defines a tool cutting diameter (it is noted that Figure 11 of Cheon discloses a cylindrical cutting tool with a cylindrical shank/body, and as such, operative major cutting edge 32 would defines a tool diameter in order to prevent the tool holder from hitting the workpiece).
In regards to claim 17, Cheon as modified discloses the cutting insert (1) according to claim 16, Cheon as modified also discloses N cutting inserts (1 of Cheon) are removably secured in N insert receiving pockets circumferentially spaced around the tool body (as seen in Figure 11, of Cheon), N being a positive integer greater than one (e.g. at least 3 as in Figure 11 of Cheon).
However, Cheon as modified fails to disclose that the cutting tool exhibits N-fold rotational symmetry about the tool axis.
A person having ordinary skill in the art of milling would have recognized that N-fold rotational symmetry will depend on the desired reduction of chatter.  A person having ordinary skill in the art would have also recognized that equally spaced cutting inserts will have the same cutting load per cutting insert, and as such, machining life of the cutting insert will increase.  
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed to have Cheon’s cutting tool to exhibit N-fold rotational symmetry about the tool axis, for reduction of chatter and to provide each cutting insert with the same cutting load therefore increasing cutting insert’s life when machining.
In regards to claim 18, Cheon as modified discloses the cutting insert (1) according to claim 17, Cheon as modified also discloses that the tool cutting diameter (defined by operative cutting edges 32 of Cheon), measured in millimeters, divided by N, is of a value.
Nevertheless, Cheon as modified fails to disclose that the value of the cutting tool diameter is less than 8.5.
Since modified Cheon does, however, disclose that there is a tool cutting diameter having a value and there is an N having a value; the value of the tool cutting diameter and the value of N constitutes a defined value of the cutting tool. Therefore, the value of the tool cutting diameter in relation to N is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the value of the tool cutting diameter will depend on the size of the workpiece being machined. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined cutting tool diameter and defined N value, were disclosed in the prior art by Cheon, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide modified Cheon’s cutting tool diameter divided by N to be less than 8.5.  In re Boesch, 205 USPQ 215.  
In regards to claim 19, Cheon as modified discloses the cutting insert (1) according to claim 16, Cheon as modified also discloses that an axially forwardmost insert point of each cutting insert (1 of Cheon) defines a face cutting diameter (in the same way as presented by Applicant), half the difference between the tool cutting diameter (as presented by Applicant) and the face cutting diameter defines a second radial extent (in the same way as presented by Applicant), and the second radial extent in relation to the top major diameter is of a value.
However, Cheon as modified fails to disclose that the value of the second radial extend is less than twenty percent of the top major diameter.
Since modified Cheon does, however, disclose that there is a second radial extent having a value and there is a top major diameter having a value; the value of the second radial extent in relation to the top major diameter constitutes a defined value of the cutting tool. Therefore, the value of the second radial extent in relation to the tool cutting diameter’s value is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the value of the second radial extent in relation to the top major diameter will depend on the size of the workpiece being machined and the desired depth of cut. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined second radial extent and a defined top major diameter, were disclosed in the prior art by Cheon, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide modified Cheon’s second radial extend be of a value less than twenty percent of the top major diameter.  In re Boesch, 205 USPQ 215.  
In regards to claim 20, Cheon as modified discloses the cutting insert (1) according to claim 15, Cheon as modified also discloses that each insert receiving pocket (50 as in Figures 11-13 of Cheon) has a seat surface (52) with axial and radial support walls (refer to axial and radial support walls 54 of Cheon) transverse thereto, the axial support wall (54 of Cheon) facing axially forwardly, and the radial support wall (54 of Cheon) facing radially outwardly (see Figure 12 of Cheon), the bottom end surface (14 of Cheon) of each cutting insert ( of Cheon) is in clamping contact with its respective seat surface (see Figure 13 of Cheon), a first one of the four side surfaces (18 or 20 of Cheon) of each cutting insert (1 of Cheon) is in clamping contact with the axial support wall (as in Figure 12 of Cheon), and a second one of the four side surfaces (18 or 20 of Cheon) of each cutting insert (1 of Cheon) is in clamping contact with the radial support wall (54 of Cheon) (see Figure 13 of Cheon).
In regards to claim 21, Cheon as modified discloses the cutting insert (1) according to claim 20, Cheon as modified also discloses that the top major relief surface of the first side surface (18 of Cheon) makes clamping contact with the axial support wall (see Figure 12 of Cheon), and the median surface (18 or 20 of Cheon) of the second side surface (18 or 20 of Cheon) makes clamping contact with the axial support wall (see Figures 12 and 13 of Cheon).
In regards to claim 22, Cheon as modified discloses the cutting insert (1) according to claim 21, Cheon as modified also discloses that the the axial support wall (54 of Cheon) forms an acute external axial support angle (δ of Cheon) with the seat surface (52 of Cheon) (see paragraph [0039]).
In regards to claim 23, Cheon as modified discloses the cutting insert (1) according to claim 20, Cheon as modified also discloses that in a cross-sectional view taken in a first tool plane (in the same way as presented by Applicant) perpendicular to the tool axis (in the same way as presented by Applicant) and intersecting the at least one seat surface (52 of Cheon): a second tool plane (in the same way as presented by Applicant) containing the tool axis (in the same way as presented by Applicant) and a radially outermost point (in the same way as presented by Applicant) of one of the seat surfaces (52 of Cheon), forms an internal radial pocket angle (in the same way as presented by Applicant) with that seat surface (52 of Cheon).
However, Cheon as modified fails to disclose that the angle is acute.
Since modified Cheon does, however, disclose that there is an internal pocket angle formed between the radially outermost point of one of the seats surfaces and the seat surface; the value of the internal pocket angle constitutes a defined value of the cutting tool. Therefore, the value of the internal pocket angle is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the value of the internal pocket angle will depend on the type of material being machined and to assure safe clamping of the insert within the pocket. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined value of the internal pocket angle, were disclosed in the prior art by Cheon, it is not inventive to discover the optimum value by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide modified Cheon’s internal pocket angle to be acute in value.  In re Boesch, 205 USPQ 215.  
Additionally, a person of ordinary skill in the art, upon reading the teachings of Okumura, would also have recognized the desirability of changing the internal pocket angle accordingly to assure safe clamping of the insert within the pocket. Thus, it would have been obvious to a person of ordinary skill in the art to try having the internal pocket angle be acute in an attempt to provide improved clamping of the insert within the pocket, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp (i.e. other known options such as neutral angle or obtuse angle).
In regards to claim 24, Cheon as modified discloses the cutting insert (1) according to claim 15, Cheon as modified also discloses that a maximum cutting depth (see Figure 12 of Cheon) of the cutting tool (of Cheon) in the forward direction along the tool axis, is greater than one-half of each insert's top major diameter (in the same way as presented by Applicant).
In regards to claim 25, Cheon as modified discloses the cutting insert (1) according to claim 15, Cheon as modified also discloses that each cutting insert (1 of Cheon) is oriented in its respective insert receiving pocket (50 of Cheon) such that, said each cutting insert (1 of Cheon) cuts a true ninety-degree shoulder in a workpiece (40 of Cheon), during a milling operation (see paragraph [0007] where Cheon discloses “a right-angled shoulder in a workpiece”).
Allowable Subject Matter
Claims 3-4, 10-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722